Citation Nr: 0530745	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  95-16 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a T-5 fracture, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for numbness of the 
hands and arms, claimed as secondary to the service-connected 
fracture at T-5.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969.  Service in Vietnam is indicated by the 
evidence of record.

Procedural history

In a November 1981 VA rating decision, service connection was 
granted for residuals of a fracture at T-5.  A noncompensable 
disability rating was assigned.  
In a February 1993 decision, the Board of Veterans' Appeals 
(the Board) granted an increased rating of 10 percent for the 
veteran's service-connected thoracic spine disability.  

This appeal comes before the Board on appeal from a March 
1995 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in St. Louis, Missouri (the RO), which 
denied the veteran's claim of entitlement to an increased 
disability rating for service-connected residuals of the T-5 
fracture and also denied entitlement to service connection 
for numbness of the hands and arms, claimed to be secondary 
to the service-connected fracture of T-5.

In December 1999, the Board remanded these two issues for 
additional evidentiary development and readjudication.  This 
was finally accomplished via VA examinations in April 2005 
and May 2005 and the issuance of a supplemental statement of 
the case (SSOC) in July 2005.  The veteran's claims folder 
has been returned to the Board for further appellate 
proceedings.  



It appears that the reasons for the delay in adjudication of 
this case from 1999 to the present range from the veteran's 
mental state (he was found to be incompetent for VA purposes 
in a March 2002 RO rating decision, and a conservator has 
been appointed) to the enactment of the Veterans Claims 
Assistance Act of 2000 in November 2000 to confusion over the 
issues on appeal.   

This appeal is now over 10 years old.  As the United States 
Court of Appeals for Veterans Claims (the Court) stated in 
Erspamer v. Derwinski, 1 Vet. App. 3, 11 (1990): "Ten years 
is an undeniably, and unacceptably, long time to have passed 
since [the appellant] first filed the claim for benefits with 
the VA.  The delays have benefited neither the parties nor 
the public and they cannot be permitted to continue.  The 
petitioner has a right to a decision on her claim."  
Although resolution in the instant case has been delayed by 
numerous factors, many of which were not within the Board's 
control, the Board agrees with the stated goals of the Court 
and does not believe that another remand would be in the best 
interest of anyone.

Issues not on appeal

In December 1999, the Board determined that new and material 
evidence had not been received which was sufficient to reopen 
a previously-denied claim of entitlement to service 
connection for a cardiovascular condition.  The Board's 
decision is final.  See 38 C.F.R. § 20.1100 (2004).  That 
matter will be discussed no further herein. 

Also in December 1999, the Board noted that the RO had 
certified for appeal the issue of the veteran's entitlement 
to service connection for residuals of a cervical spine 
fracture.  That issue, however, had not been appealed, and it 
was referred to the RO.  See 38 C.F.R. § 19.35 (2004) [a VA 
Form 8, certification of appeal, is issued by an RO for 
administrative purposes only and does not confer or deprive 
the Board of jurisdiction of an issue].  After inquiry from 
the RO, the veteran's conservator informed VA in September 
2005 that the veteran was not claiming entitlement to service 
connection for a cervical spine fracture.

As was noted above, in March 2002 the RO issued a rating 
decision which determined that the veteran was not competent 
to handle disbursement of funds.  In June 2005, the RO 
granted service connection for C-5 radiculopathy of the right 
upper extremity associated with the service-connected T-5 
fracture residuals.  A 20 percent disability rating was 
assigned.  To the Board's knowledge, the veteran has not 
disagreed with either decision and these issues are therefore 
not in appellate status.  


FINDINGS OF FACT

1.  The veteran's service-connected T-5 fracture residuals 
are currently manifested by normal ranges of motion, with no 
ankylosis.  Scoliosis caused by the fracture has been 
identified.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to veteran's service-connected T-5 
fracture residuals, so as to render impractical the 
application of the regular schedular standards.

3.  There is no competent medical diagnosis of a disability 
manifested by numbness of the hands and arms, with the 
exception of right-sided radiculopathy, for which service 
connection has previously been granted.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent or higher rating under the 
former schedular criteria have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5291 (2002).  

2.  The criteria for a 20 percent rating, and no higher, have 
been met under the current schedular criteria.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5235 
(2005). 

3.  The criteria for an increased disability rating for 
service-connected T-5 fracture residuals on an extra-
schedular basis are not met.  38 C.F.R. § 3.321(b) (2005).

4.  Numbness of the hands and arms is not proximately due to, 
or the result of, the veteran's service-connected T-5 
fracture residuals.  38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected T-5 fracture residuals.  He 
is also seeking entitlement to service connection for 
numbness of the hands and arms, claimed as secondary to the 
service-connected fracture at T-5.  [As noted in the 
Introduction, service connection was recently granted for 
right upper extremity radiculopathy associated with the 
service-connected T-5 fracture.]

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The two issues on appeal will 
then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As alluded to above, the VCAA eliminated the former statutory 
requirement that claims be well grounded.  The March 1995 
rating decision which forms the basis for this appeal found 
that the veteran's claims were not well grounded.  Since the 
enactment of the VCAA, the claims have been readjudciated 
under the VCAA standard of review, which follows. 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The veteran was notified by various 
communications from the RO over the course of the past 
decade, from the May 1995 statement of the case (SOC) to the 
July 2005 SSOC, of the pertinent law and regulations, of the 
need to submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims.  The Board's December 1999 remand served to further 
inform the veteran along these lines.  

More significantly, a letter was sent to the veteran's 
conservator dated February 27, 2003 which was specifically 
intended to address the requirements of the VCAA.  That 
letter detailed what type of evidence would assist in 
substantiating his claim.  
 
Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the 
February 2003 letter, the VA Tiger Team in Cleveland, Ohio 
informed the veteran that VA "will make reasonable efforts 
to help you get evidence necessary to support your claim.  We 
will try to help you get such things as medical records, 
employment records, or records from other Federal agencies."  
The Tiger Team also informed the veteran that it would 
provide the veteran with a medical examination.  (This was 
accomplished in April and May 2005.)

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The February 2003 letter informed the veteran "You must give 
us enough information about [your] records so that we can 
request them from the agency or person who has them.  It's 
still your responsibility to support your claim with 
appropriate evidence."  [Emphasis as in original.]

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The February 2003 letter requested that 
the veteran, through his conservator: "tell us about any 
additional information or evidence that you want us to try to 
get."  See the February 27, 2003 VCAA letter, page 2.  This 
request complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.

The Board finds that the February 2003 VCAA letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claims, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the veteran's claims were initially adjudicated by 
the RO in March 1995, long before the enactment of the VCAA 
in November 2000.  Furnishing the veteran with VCAA notice 
prior to initial adjudication was clearly an impossibility; 
VA's General Counsel has held that the failure to do so does 
not constitute error.  See VAOGCPREC 7-2004.

In this case, the veteran was provided with VCAA notice via 
the February 2003 VCAA letter.  His claim was readjudicated 
in the July 2005 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claim on the 
merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provision of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed in the preceding paragraph, the veteran received 
such notice and was given the opportunity to respond.  The 
veteran has pointed to no prejudice resulting from the timing 
of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records; reports of VA 
examinations, most recently in May 2005; and private medical 
reports.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.    

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to an increased disability rating for 
service-connected residuals of a T-5 fracture, currently 
evaluated as 10 percent disabling.

The veteran is seeking a disability rating in excess of the 
currently assigned 10 percent for his service-connected 
fracture residuals at T-5, which is rated under 38 C.F.R. 
§ 4.71a, former Diagnostic Code 5285 and current Diagnostic  
Code 5235.   


Pertinent law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities. 

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003. 
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
veteran has been provided with the new regulatory criteria in 
the July 2005 SSOC, and the RO considered those criteria in 
readjudicating the claim after the Board's remand.  
Therefore, there is no prejudice to the veteran in the Board 
adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.
However, VA General Counsel has determined that the amended 
rating criteria can be applied only for the period from and 
after the effective date of the regulatory change.  The Board 
can apply only the former regulation to rate the disability 
for periods preceding the effective date of the regulatory 
change.  However, the former rating criteria may be applied 
prospectively, beyond the effective date of the new 
regulation.  See VAOPGCPREC 3-2000.

(i.) The former schedular criteria

The veteran's service-connected residuals of T-5 fracture 
have been evaluated by the RO under 38 C.F.R. § 4.71a, former 
Diagnostic Code 5285 (2002).  Under Diagnostic Code 5285 
[vertebra, fracture of, residuals], effective prior to 
September 26, 2003, the levels of disability were as follows:

A 100 percent disability was warranted with cord involvement, 
bedridden, or requiring long leg braces;

Consider special monthly compensation; with lesser 
involvement rate for limited motion, nerve paralysis.

A 60 percent disability was warranted without cord 
involvement; abnormal mobility requiring neck brace (jury 
mast);

In other cases, rate in accordance with definite limited 
motion or muscle spasm, adding a 10 percent rating for 
demonstrable deformity of vertebral body;

See 38 C.F.R. § 4.71a, Diagnostic Code 5285 (prior to 
September 23, 2002).

Former Diagnostic Code 5291 provides a maximum 10 percent 
rating for moderate and severe limitation of motion of the 
dorsal spine.  Slight limitation of motion warrants a 
noncompensable rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5291 (prior to September 26, 2003).

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2005). 

(ii.) The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply. This formula encompasses 
current Diagnostic Code 5235 [vertebral fracture or 
dislocation].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from 
September 26, 2003).

The Board further notes that under the old criteria separate 
disability ratings were available for all three segments of 
the spinal column (cervical, dorsal/thoracic, lumbar).  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5285-5293 (prior to 
September 26, 2003).  However, under the current rating 
criteria, the thoracic and lumbar portions of the spine are 
evaluated as one spinal segment (thoracolumbar).

Analysis

Assignment of diagnostic code

As discussed above, the veteran's service-connected fracture 
residuals of T-5 has been rated under former Diagnostic Code 
5285 [vertebra, fracture of, residuals] and current 
Diagnostic Code 5235 [vertebral fracture or dislocation].

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis, and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

In this case, former Diagnostic Code 5285 [vertebra, fracture 
of, residuals] specifically matches the veteran's service-
connected T-5 fracture residuals.  As discussed above, former 
Diagnostic Code 5291 [limitation of motion, thoracic spine] 
is also for consideration in connection therewith.  Current 
Diagnostic Code 5235 [vertebral fracture or dislocation] 
similarly matches the service-connected disability.  In any 
event, like most other spinal disabilities, this disability 
is rated by applying the General Rating Formula for Diseases 
and Injuries of the Spine.  The veteran has not suggested 
that other diagnostic codes be used.  


Schedular rating

(i.)  The former schedular criteria

Under the former schedular criteria, the service-connected 
fracture residuals are rated according to the criteria found 
in Diagnostic Code 5285.  If these criteria are not met, the 
disability is rated based on limitation of spinal motion 
(Diagnostic Code 5291), with an additional 10 percent added 
for identified demonstrable deformity of the vertebral body.

With respect to the schedular criteria required for a 60 
percent or 100 percent rating under Diagnostic Code 5285, 
manifestations such as cord involvement, use of braces, or 
the veteran being bedridden are not described in the record.  
The report of a September 1998 VA examination noted that the 
veteran ambulated without assistance and without evidence of 
difficulty.  Neither an April 2005 VA orthopedic examiner nor 
a May 2005 VA neurologic examiner indicated that such 
manifestations existed.  The April 2005 examiner noted that 
the veteran walked unassisted without difficulty and did not 
complain of bowel, bladder, or sexual dysfunction.  Thus, 
neurological manifestations consistent with a fractured 
vertebra have not been clinically identified.  [Right upper 
extremity radiculopathy was identified; however, as was 
described in the Introduction, service connection was 
subsequently granted for this manifestation.] 

In the absence of manifestations which approximate 60 percent 
disability, the Board looks to limitation of motion or muscle 
spasm.  In this case, there is no evidence of muscle spasm, 
so the Board's inquiry will be directed to limitation of 
motion. 

With respect to limitation of motion, during the September 
1998 VA examination the veteran was able to touch his toes 
without difficulty.  Back hyperextension was to 10 degrees; 
lateral flexion was 10 degrees right and left.  [Normal 
hyperextension and flexion is to 30 degrees; see 38 C.F.R. 
§ 4.71a, Plate V (2005)].  


The April 2005 examiner provided complete ranges of motion.  
These are as follows:

30 degrees extension to 90 degrees flexion [this is normal; 
see Plate V]  
lateral flexion, left and right, to 30 degrees  [this is 
normal]
Rotation, left and right, to 45 degrees [normal is to 30 
degrees]

In summary, the recent objective clinical findings from April 
2005 denote normal range of motion of the thoracolumbar 
spine.  The 1998 findings showed limitation of motion which 
is most accurately described as "slight", particularly 
since the veteran could touch his toes.  Under former 
Diagnostic Code 5291, this translates to a noncompensable 
disability rating.

Turning to the matter of demonstrable deformity of the 
vertebral body, x-rays of the thoracic spine which were taken 
in connection with the September 1998 examination revealed 
moderate anterior wedging of the T-5 body.  X-rays taken in 
connection with the May 2005 VA examination showed 
compression fractures of the thoracic spine.  Thus, 
demonstrable deformity of the vertebra T-5 has been 
demonstrated by radiographic studies, and a 10 percent rating 
is properly assigned therefor.    

In short, under the former schedular criteria a 10 percent 
rating was warranted.

(ii.)  The current schedular criteria

Factors which may result in a 20 percent rating under the 
current schedular criteria include muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis.  In this case, scoliosis of 
the thoracic spine was identified during both the April 2005 
and the May 2005 examinations.  The April 2005 VA examiner 
stated:

Scoliosis is a congenital condition. . . .  [The veteran 
] sustained trauma to the area of scoliosis.  The force 
of the strike is enough to traumatize the vertebrae and 
cause shifting. 

The Board believes that this opinion, coupled with physical 
findings of scoliosis on two recent VA examinations, allows 
for the assignment of a 20 percent rating 
under the current schedular criteria.  In that connection, 
the Board notes that the schedular criteria are disjunctive, 
not conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 
(June 1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met]; compare Johnson v. Brown, 7 Vet. App. 
95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].  Thus, 
whether or not the remaining schedular criteria are met (and 
in fact they are not) is immaterial.

With respect to the assignment of a rating higher than 20 
percent for the T-5 fracture residuals, the General Rating 
Formula for Diseases and Injuries of the Spine requires 
ankylosis of the spine in order for the highest levels of 
disability to be assigned.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  In this 
case, ankylosis is not present.  Indeed, the clinical 
evidence indicates that the veteran has normal ranges of 
thoracolumbar spine motion.    

In the absence of ankylosis, spinal disability at the 40 
percent level is rated based on limitation of motion, 
specifically forward flexion of the thoracolumbar spine must 
be 30 degrees or less.  In this case, the objective medical 
evidence shows that there is no limitation of motion of the 
thoracolumbar spine; forward flexion is to 90 degrees.  

In summary, the Board finds that a 20 percent rating, and no 
higher, may be assigned under the current schedular criteria 
due to the scoliosis of the thoracic spine.




DeLuca consideration

With respect to the former schedular criteria, the Board 
notes that where, as here, the veteran is already receiving 
the maximum disability rating for limitation of motion [under 
Diagnostic Code 5291], consideration of the provisions of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) is not required.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).
 
Under the current schedular criteria, the veteran has 
complained of back pain.  However, there is no evidence that 
such symptomatology warrants the assignment of additional 
disability.  Functional limitations due to pain, such as 
limited motion, have not been identified.  Moreover, right 
upper extremity neurological symptoms such as weakness, which 
have been ascribed to the T-5 fracture residuals, have been 
separately service connected.  Thus, the assignment of 
additional disability under 
38 C.F.R. §§ 4.40 and 4.45 is unwarranted and would be 
violative of the antipyramiding regulation, 38 C.F.R. § 4.14 
(2005).

Extraschedular consideration

In the July 2005 SSOC, the RO referred to 38 C.F.R. § 
3.321(b)(1), concerning referral of exceptional and unusual 
cases to appropriate VA officials for consideration of an 
extraschedular rating.  Although the RO did not specifically 
discuss the matter, in the interest of completeness the Board 
will briefly address the matter of an extraschedular rating.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2004).  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

With respect to marked interference with employment, the 
evidence shows that the veteran is currently unemployable.  
However, this appears to be due to disabilities unrelated to 
the service-connected T-5 fracture, including mental illness 
severe enough to cause VA to find him to be incompetent, and 
Parkinson's disease.  The evidence is pertinently negative 
for any finding that marked interference with employment is 
caused by the veteran's service-connected lumbar spine 
disability.

Moreover, there is no evidence of hospitalization due to the 
T-5 fracture residuals, and indeed there is no evidence of 
recent outpatient treatment.  Moreover, there is nothing in 
the clinical records which indicates that the disability is 
exceptional or unusual; as discussed above the range of 
motion of the thoracolumbar spine is normal.

Thus, the Board finds nothing in the record that may be 
termed exceptional or unusual so as to warrant consideration 
of an extraschedular rating.  

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a 20 percent disability rating may be assigned 
for the veteran's service-connected T-5 fracture residuals 
under the current schedular criteria.  To that extent, the 
appeal is allowed.

As a final matter, it is not the responsibility of the Board 
to assign effective dates.  The Board once again notes, 
however, that the current schedular criteria may not be made 
effective prior to the date of their enactment.




2.  Entitlement to service connection for numbness of the 
hands and arms, claimed as secondary to the service-connected 
fracture at T-5.

The second issue on appeal concerns numbness of the hands and 
arms, claimed to be secondary to the veteran's service-
connected T-5 fracture.  As was noted in the Introduction, 
service connection has been granted for right upper 
extremity, and a 20 percent disability rating has been 
assigned, effective February 15, 1995.  Neither the veteran, 
his conservator, nor his representative has indicated that 
this grant of benefits has resolved the issue on appeal.

Pertinent Law and Regulations

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (2005).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

With respect to element (1), it is now well-settled that in 
order to be considered for service connection, on either a 
direct or secondary service connection basis, a claimant must 
first have the disability for which service connection is 
sought. 
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists].  A 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).



Analysis

As an initial matter, the veteran does not contend, nor do 
any medical reports suggest, that the claimed numbness of the 
upper extremities is related to the veteran's service, 
including presumed exposure to herbicides in Vietnam.  In 
this connection, the Board notes that peripheral neuropathy 
has not been diagnosed.  
See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  The Board's discussion, therefore, will focus only 
on secondary service connection. 

With respect to Wallin element (1), the Board's December 1999 
remand was intended, in part, to provide medical evidence as 
to whether a disability which was manifested by numbness of 
the hands and arms in fact existed and, if so, whether it was 
related to the service-connected T-5 fracture residuals.  The 
only medical evidence of record since the Board's December 
1999 remand is the April and May 2005 VA examination reports.  
The April 2005 report identified chronic C-5 radiculopathy on 
the right; the left upper extremity was not mentioned in the 
report.  In the May 2005 VA examination report, sensory 
examination was normal, with touch and pinprick in the upper 
extremities.  

As has been discussed above, service connection may not be 
granted unless an identified disability is present.  See the 
cases cited above, as well as Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Here, there is no 
diagnosed disability involving numbness of the upper 
extremities, except for radiculopathy on the right for which 
service connection has been granted.   

The Board observes that the Court has specifically held that 
symptoms, in and of themselves, do not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [a symptom 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted].  
Such is the situation in the instant case.

In the absence of a disability for which service connection 
may be granted, Wallin element (1) is not met.  The veteran's 
claim fails on this basis alone.

For completeness' sake, Board will briefly address the 
remaining two Wallin elements.  There is no question that 
Wallin element (2), a service-connected disability, has been 
met.  Concerning element (3) medical nexus, in the absence of 
a diagnosed current disability, a medical nexus opinion would 
be an impossibility.  Indeed, no such medical opinion appears 
in the record. 

In summary, for reasons and bases expressed above, the Board 
finds that Wallin elements (1) and (3) have not been met.  A 
preponderance of the evidence is against the claim of 
entitlement to service connection for numbness of the hands 
and arms.  The benefit sought on appeal is accordingly 
denied.  


ORDER

Entitlement to an increased disability rating of 20 percent 
for the service-connected residuals of a T-5 fracture is 
granted.

Entitlement to service connection for numbness of the hands 
and arms, claimed as secondary to service-connected residuals 
of a T-5 fracture, is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


